DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 12 and 20 directed to an invention non-elected without traverse.  Accordingly, claims 12 and 20 have been cancelled. 

The application has been amended as follows: 

With regard to claims 12 and 20, please cancel claims 12 and 20.

EXAMINER’S REASON FOR ALLOWANCE
Claims 11, 13-19, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Silvernail (US PGPub 2005/0045900), Nimura et al. (US PGPub 2009/0261719), Masuda et al. (US PGPub 2008/0050585), and Matsuzaki et al. (US PGPub 2009/0115325), either alone or in combination, fails to teach or fairly suggest the feature:
“wherein an orthographic projection of the inorganic cover layer on the substrate is at least partly on a side of an orthographic projection of the at least one rib on the substrate that is far away from an orthographic projection of the OLED element on the substrate;
wherein an orthographic projection of the inorganic cover layer on the substrate covers an orthographic projection of the OLED element on the substrate,
wherein the inorganic cover layer is in contact with the substrate and not in contact with the barrier layer,
wherein a portion of the inorganic cover layer on the peripheral portion has at least one channel,
wherein the at least one channel corresponds to the at least one rib in the bonding layer, and the at least one rib is inserted into the corresponding channel,

As recited in claim 11 and similarly in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822